Citation Nr: 1129085	
Decision Date: 08/08/11    Archive Date: 08/16/11

DOCKET NO.  09-42 266	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for residuals of traumatic brain injury.

2.  Entitlement to an effective date prior to January 21, 2009, for the grant of service connection for residuals of traumatic brain injury.  

3.  Entitlement to an effective date prior to October 15, 2009 for the grant of service connection for an adjustment disorder.

4.  Whether there was clear and unmistakable error in a May 2004 rating decision that denied service connection for a psychiatric disability, however diagnosed, to include posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S.J. Janec, Counsel


INTRODUCTION

The Veteran had active military service from March 2000 to January 2004.

These matters come before the Board of Veterans' Appeals (Board) from a March 2009 rating decision of the Louisville, Kentucky, Regional Office (RO) of the Department of Veterans Affairs (VA) that granted service connection for residuals of traumatic brain injury and assigned a noncompensable rating effective January 21, 2009.  

In a September 2009 rating decision, the RO granted a 10 percent rating for residuals of traumatic brain injury effective January 21, 2009.  

The Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge in May 2011.  A transcript of the proceeding is included in the claims folder.  

Statements on appeal, including at the videoconference hearing before the undersigned Veterans Law Judge in May 2011, raised the issue of whether there was clear and unmistakable error (CUE) in a May 2004 rating decision that denied service connection for blackouts, to include as a residual of traumatic brain injury.  This matter has not been adjudicated by the RO, and as such, has not been developed for appellate consideration at this time.  As such, it is referred to the RO for appropriate action.  TheBoard does not find that such issue is inextricably intertwined with the appeal of the issue of entitlement to an effective date prior to January 21, 2009, for the grant of service connection for residuals of traumatic brain injury, as the Board's adjudication of the earlier effective date claim at this time does not prejudice the Veteran in any separate adjudication of the CUE claim.

Additionally, the Board notes that the Veteran's representative asserted at the hearing that the issue of whether there was clear and unmistakable error in a May 2004 rating decision that denied service connection for a psychiatric disability, to include PTSD, was in appellate status.  She was advised by the undersigned that a preliminary review of the file showed that that issue was not certified to the Board.  Testimony was accepted on the issue - but the jurisdictional question was explicitly not waived by the Board.  

The issues of entitlement to an effective date prior to October 15, 2009 for the grant of service connection for an adjustment disorder and whether there was clear and unmistakable error in a May 2004 rating decision that denied service connection for a psychiatric disability, however diagnosed, to include PTSD, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.  


FINDINGS OF FACT

1.  Throughout the rating period on appeal, the Veteran's residuals of traumatic brain injury have been manifested by three or more subjective symptoms that mildly interfere with daily living -- mild memory loss, headaches, and dizziness; he receives separate compensable ratings for tinnitus and an adjustment disorder.  

2.  The Veteran's original claim of service connection for blackouts was denied by the RO in a May 2004 rating decision; he did not file a notice of disagreement with this determination, and there has been no adjudicatory finding of CUE in that decision.  

3.  The Veteran's claim for service connection for residuals of traumatic brain injury was received by the RO on January 21, 2009.  


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for residuals of traumatic brain injury have not been met during the appeal period.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.1- 4.10, 4.14, 4.21, 4.124a, Diagnostic Code 8045 (2010).  

2.  The criteria for an effective date prior to January 21, 2009, for the grant of service connection for residuals of traumatic brain injury have not been met.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5110 (West 2002); 38 C.F.R. §§ 3.159, 3.400 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002) redefined VA's duty to assist the veteran in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010).  

Duty to Notify

The notice requirements of the VCAA require VA to notify the veteran of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; what subset of the necessary information or evidence, if any, the VA will attempt to obtain; and a general notification that the claimant may submit other evidence that may be relevant to the claim.  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Such notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, insufficiency in the timing or content of VCAA notice is harmless if the errors are not prejudicial to the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice errors are reviewed under a prejudicial error rule).  

In a January 2009 letter, prior to the rating on appeal, the Veteran was provided notice regarding what information and evidence is needed to substantiate the claim for service connection, as well as what information and evidence must be submitted by the Veteran, what information and evidence will be obtained by VA, and the need to advise VA of, or submit any further medical evidence relevant to, the claim.  He was advised of how disability ratings and effective dates are assigned.  The Veteran's appeal of the initial rating assigned for residuals of traumatic brain as well as the effective date of the award are downstream issues, and additional VCAA notice is not required.  38 C.F.R. § 3.159(b)(3) (2010); see Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Rather, the Veteran's appeal as to the initial rating assignment, and effective date assigned, triggers VA's obligation to advise the Veteran of what is necessary to obtain the maximum benefit allowed by the evidence and the law.  38 U.S.C.A. §§ 5104, 7105 (West 2002).

The September 2009 statement of the case, under the heading "Pertinent Laws; Regulations; Ratings Schedule Provisions," set forth the relevant diagnostic codes (DC) for rating the disability at issue.  The Veteran was thus informed of what was needed not only to achieve the next-higher schedular rating, but also to obtain all schedular ratings above that assigned.  Therefore, the Board finds that the Veteran has been informed of what is necessary to achieve a higher rating for the service-connected disability at issue.  Likewise, a February 2011 statement of the case, under the heading "Pertinent Laws; Regulations; Ratings Schedule Provisions," set forth the relevant regulations governing the assignment of an effective date for the award of service connection for the disabilitiy at issue.  The Veteran was thus informed of what was needed to achieve an earlier effective date.

The Board also observes the Court's holding in Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), which focuses on VCAA notice requirements in an increased rating case.  However, this case was recently overturned in part by the Federal Circuit.  See Vazquez- Flores v. Shinseki, 580 F.3d. 1270 (2009).  Hence, it need not be further discussed in this decision.  Consequently, the Board finds that the duty to notify provisions have been satisfactorily met, and neither the Veteran nor his representative has pointed out any deficiencies that require corrective action.  

Duty to Assist

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran.  Specifically, the information and evidence that have been associated with the claims file includes the Veteran's service treatment records, VA treatment records, VA examination reports, lay statements, and the Veteran's statements and personal hearing testimony provided via videoconference technique before the undersigned Veterans Law Judge in May 2011.

The Board notes that the February 2009 and October 2010 VA examination reports reflect that the examiners reviewed the Veteran's past medical history, documented his current medical condition, and rendered appropriate diagnoses and opinions consistent with the remainder of the evidence of record, and with supporting rationale.  Nieves-Rodriguez v. Peake, 22 Vet App 295 (2008).  Additionally, a review of the examination reports shows that the criteria needed to evaluate the Veteran's service-connected disability were addressed and included in the findings.  Consequently, the Board concludes that the medical examinations are adequate for evaluation purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  Therefore, the Board finds that VA's duty to assist has also been met in this case.  

Analysis

Increased Initial Rating

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2010).  

Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1 (2010).  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

In general, the degree of impairment resulting from a disability is a factual determination and generally the Board's primary focus in such cases is upon the current severity of the disability.  Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 (1994).  Where, as here, the appeal arises from the original assignment of a disability evaluation following an award of service connection, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999) (separate ratings may be assigned for separate periods of time based on the facts found, a practice known as "staged" ratings).  

Residual disability of traumatic brain injury is rated under 38 C.F.R. § 4.124a, Diagnostic Code 8045.  The protocol for rating traumatic brain injury (TBI) residuals was revised effective October 23, 2008.  See 73 Fed. Reg. 54,693 (Sept. 23, 2008).  Since the Veteran's claim was received in January 2009, and the effective date assigned for the award of service connection, as upheld below, is January 21, 2009, the revised regulations are to be applied.  

Revised Diagnostic Code 8045 states that there are three main areas of dysfunction that may result from traumatic brain injuries and have profound effects on functioning:  cognitive (which is common in varying degrees after a traumatic brain injury), emotional/behavioral, and physical.  Each of these areas of dysfunction may require evaluation.  38 C.F.R. § 4.124a, Diagnostic Code 8045 (2010).  

Cognitive impairment is defined as decreased memory, concentration, attention, and executive functions of the brain.  Executive functions are goal setting, speed of information processing, planning, organizing, prioritizing, self-monitoring, problem solving, judgment, decision making, spontaneity, and flexibility in changing actions when they are not productive.  Not all of these brain functions may be affected in a given individual with cognitive impairment, and some functions may be affected more severely than others.  In a given individual, symptoms may fluctuate in severity from day to day.  Evaluate cognitive impairment under the table titled "Evaluation of Cognitive Impairment and Other Residuals of Traumatic Brain Injury Not Otherwise Classified."

Subjective symptoms may be the only residual of a traumatic brain injury or may be associated with cognitive impairment or other areas of dysfunction. Evaluate subjective symptoms that are residuals of a traumatic brain injury, whether or not they are part of cognitive impairment, under the subjective symptoms facet in the table titled "Evaluation of Cognitive Impairment and Other Residuals of Traumatic Brain Injury Not Otherwise Classified."  However, separately evaluate any residual with a distinct diagnosis that may be evaluated under another diagnostic code, such as migraine headache or Meniere's disease, even if that diagnosis is based on subjective symptoms, rather than under the "Evaluation of Cognitive Impairment and Other Residuals of Traumatic Brain Injury Not Otherwise Classified" table.  

Evaluate emotional/behavioral dysfunction under § 4.130 (Schedule of ratings-mental disorders) when there is a diagnosis of a mental disorder.  When there is no diagnosis of a mental disorder, evaluate emotional/behavioral symptoms under the criteria in the table titled "Evaluation of Cognitive Impairment and Other Residuals of Traumatic Brain Injury Not Otherwise Classified."

Evaluate physical (including neurological) dysfunction based on the following list, under an appropriate diagnostic code:  motor and sensory dysfunction, including pain, of the extremities and face; visual impairment; hearing loss and tinnitus; loss of sense of smell and taste; seizures; gait, coordination, and balance problems; speech and other communication difficulties, including aphasia and related disorders, and dysarthria; neurogenic bladder; neurogenic bowel; cranial nerve dysfunctions; autonomic nerve dysfunctions; and endocrine dysfunctions.  

The preceding list of types of physical dysfunction does not encompass all possible residuals of a traumatic brain injury.  For residuals not listed here that are reported on an examination, evaluate under the most appropriate diagnostic code.  Evaluate each condition separately, as long as the same signs and symptoms are not used to support more than one evaluation, and combine under § 4.25 the evaluations for each separately rated condition.  The evaluation assigned based on the "Evaluation of Cognitive Impairment and Other Residuals of Traumatic Brain Injury Not Otherwise Classified" table will be considered the evaluation for a single condition for purposes of combining with other disability evaluations.  

Consider the need for special monthly compensation for such problems as loss of use of an extremity, certain sensory impairments, erectile dysfunction, the need for aid and attendance (including for protection from hazards or dangers incident to the daily environment due to cognitive impairment), being housebound, etc.  Evaluation of Cognitive Impairment and Subjective Symptoms:  The table titled "Evaluation of Cognitive Impairment and Other Residuals of Traumatic Brain Injury Not Otherwise Classified" contains 10 important facets of a traumatic brain injury related to cognitive impairment and subjective symptoms.  It provides criteria for levels of impairment for each facet, as appropriate, ranging from 0 to 3, and a 5th level, the highest level of impairment, and labeled "total."  However, not every facet has every level of severity.  The Consciousness facet, for example, does not provide for an impairment level other than "total," since any level of impaired consciousness would be totally disabling.  Assign a 100 percent evaluation if "total" is the level of evaluation for one or more facets.  If no facet is evaluated as "total," assign the overall percentage evaluation based on the level of the highest facet as follows:  0 = 0 percent; 1 = 10 percent; 2 = 40 percent; and 3 = 70 percent.  For example, assign a 70 percent evaluation if 3 is the highest level of evaluation for any facet.  

Note (1):  There may be an overlap of manifestations of conditions evaluated under the table titled "Evaluation Of Cognitive Impairment And Other Residuals Of Traumatic Brain Injury Not Otherwise Classified" with manifestations of a comorbid mental or neurologic or other physical disorder that can be separately evaluated under another diagnostic code.  In such cases, do not assign more than one evaluation based on the same manifestations.  If the manifestations of two or more conditions cannot be clearly separated, assign a single evaluation under whichever set of diagnostic criteria allows the better assessment of overall impaired functioning due to both conditions.  However, if the manifestations are clearly separable, assign a separate evaluation for each condition.  

Note (2):  Symptoms listed as examples at certain evaluation levels in the table are only examples and are not symptoms that must be present in order to assign a particular evaluation.  

Note (3):  "Instrumental activities of daily living" refers to activities other than self-care that are needed for independent living, such as meal preparation, doing housework and other chores, shopping, traveling, doing laundry, being responsible for one's own medications, and using a telephone.  These activities are distinguished from "Activities of daily living," which refers to basic self-care and includes bathing or showering, dressing, eating, getting in or out of bed or a chair, and using the toilet.  

Note (4):  The terms "mild," "moderate," and "severe" traumatic brain injury, which may appear in medical records, refer to a classification of traumatic brain injury made at, or close to, the time of injury rather than to the current level of functioning.  This classification does not affect the rating assigned under Diagnostic Code 8045.

Note (5):  A veteran whose residuals of a traumatic brain injury are rated under a version of § 4.124a, diagnostic code 8045, in effect before October 23, 2008 may request review under diagnostic code 8045, irrespective of whether his or her disability has worsened since the last review.  VA will review that veteran's disability rating to determine whether the Veteran may be entitled to a higher disability rating under Diagnostic Code 8045.  A request for review pursuant to this note will be treated as a claim for an increased rating for purposes of determining the effective date of an increased rating awarded as a result of such review; however, in no case will the award be effective before October 23, 2008.  For the purposes of determining the effective date of an increased rating awarded as a result of such review, VA will apply 38 CFR 3.114, if applicable.  38 C.F.R. § 4.124a, Diagnostic Code 8045 (2010).  

After a review of the record, the Board finds that the preponderance of the evidence is against a finding that the Veteran's symptomatology from this disability meets the criteria for an evaluation in excess of 10 percent.  (The Board observes that the Veteran has established service connection for tinnitus, rated 10 percent disabling  and an adjustment disorder, rated 30 percent disabling).  The Veteran was afforded two VA examinations in conjunction with his claim for benefits that utilized the appropriate protocol for evaluating deficits related to traumatic brain injury - one in February 2009 and another in October 2010.  Upon VA examination in February 2009, the Veteran reported mild memory loss, occasional dizziness, and headaches, i.e., three subjective symptoms that interfered with his work, relations, etc.  However, his judgment was normal; he was oriented to person, time, place and situation; motor activity was normal; visual spatial orientation was normal; he was found to be routinely appropriate with social interaction; he was able to communicate; and he was conscious.  He was able to attend to his activities of daily living.  Similar findings were made upon VA examination in October 2010 except it was noted that his visual spatial orientation was mildly impaired, and he had one or more neurobehavioral effects that occasionally interfered with his workplace/social interaction or both but did not preclude them.  There was no residual neurocognitive disturbance of an organic etiology found.  There was no history of seizures, balance and coordination problems, autonomic dysfunction, numbness, parasthesias, paralysis, bowel problems, endocrine dysfunction or cranial nerve dysfunction.  There was also no hypersensitivity to light and sound.  His vision was normal.  At this examination, the examiner concluded that the Veteran's deficits were more likely attributed to his psychiatric disability - there was no objective evidence from the current or previous testing that there were residuals from his traumatic brain injury.  Hence, based on the medical evidence, the Board finds that impairment ratings in excess of 1 are not warranted on any of the facets for rating traumatic brain injury detailed above.  Hence, a higher rating may not be awarded at any time during the appeal period.  

There is also no evidence that the Veteran has lost the use of an extremity, that he has certain sensory impairments or erectile dysfunction, and it is not shown that he needs the aid and attendance of another person to protect him from the hazards of his environment.  Therefore, the evidence does not support an award of any type of special monthly compensation.  

In reaching its decision, the Board has considered the Veteran's statements regarding his symptoms and functional impairment, as well as the medical evidence in his file.  The Board finds that the appellant is competent to report his functional limitations.  However, here, the clinical evidence pertaining to the Veteran's traumatic brain injury is more probative for the purposes of assigning a current rating for the disability at issue in conjunction with the relevant rating criteria - and the Board finds that his functional impairment has been appropriately considered in assigning the current rating consistent with the documented symptoms.  To the extent that he may argue or suggest that the clinical data supports an increased disability rating or that the rating criteria should not be employed, he is not competent to make such an assertion.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992) (holding that a witness must be competent in order for his statements or testimony to be probative as to the facts under consideration).  He is also not competent to attribute specific impairments to his traumatic brain injury in contrast to his separately service-connected psychiatric disorder.  Additionally, the functional impairment that he reports outside the appeal period for the purposes of this decision (i.e., prior to his date of claim - January 21, 2009) are not relevant or probative.  

In sum, the evidence of record does not show that the Veteran's traumatic brain injury residuals warrant more than a 10 percent disability rating under Diagnostic Code 8045.  As noted above, the Veteran already receives separate compensable ratings for his tinnitus and his adjustment disorder.  Consequently, the Board concludes that the severity of the Veteran's disability has been fully contemplated by the 10 percent rating since the date of his claim.  As the preponderance of the evidence is against the claim, there is no doubt to be resolved.  38 U.S.C.A. § 5107(b), Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).  

Lastly, the record does not reflect that an extraschedular rating under the provisions of 38 C.F.R. § 3.321(b)(1) is warranted for the Veteran's traumatic brain injury disability.  This case does not present "exceptional" circumstances, and, as the Veteran's symptomatology is appropriately addressed by the 10 percent rating assigned, the Rating Schedule is adequate.  Moreover, the Veteran's disabilities have not required frequent periods of hospitalization and the record shows that the Veteran has been able to maintain his employment.  Hence, the Board also concludes that consideration of the provisions set forth at 38 C.F.R. § 3.321(b)(1) is not warranted at this time.  

Earlier Effective Date

The assignment of effective dates of awards is governed by 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.  The effective date of an evaluation and award of pension, compensation, or dependency and indemnity compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a) (West 2002); 38 C.F.R. § 3.400 (2010).

In February 2004, the Veteran filed his original claim of service connection for blackouts.  In a May 2004 rating decision, the RO denied the claim.  The Veteran did not appeal this determination, and there has been no adjudicatory finding of CUE as to that determination.  Hence it became final.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.302 (2010) (A rating decision becomes final and is not subject to revision on the same factual basis unless a notice of disagreement and substantive appeal are filed within the applicable time limits).  

On January 21, 2009, the Veteran filed a claim for service connection for residuals of traumatic brain injury, including dizziness and memory loss.  After the notice and duty to assist provisions had been provided, the RO granted service connection for residuals of traumatic brain injury, effective January 21, 2009, the date the claim was received, in accordance with 38 U.S.C.A. § 5110(a) and 38 C.F.R. § 3.400.  There are no earlier documents in the file dated between the May 2004 rating decision and the Veteran's January 2009 claim that may be construed as an informal claim for the purpose of assigning an earlier effective date for the grant of service connection.  

In accordance with the applicable regulations dealing with the assignment of effective dates, January 21, 2009 is the earliest date for the grant of service connection and payment of compensation that may be awarded.  Consequently, under the facts presented here, this is the earliest date that may be assigned for the grant of service connection for residuals of traumatic brain injury, either on the basis of a new claim or on the receipt of new and material evidence to reopen the claim.  See 38 C.F.R. § 3.400.  

To the extent that the Veteran and his representative assert that the Veteran is entitled to an effective date from the date of his initial claim for service connection for blackouts, the Board again points out that this claim was denied by the RO in a May 2004 rating decision.  The Veteran did not appeal this decision to the Board, and there has been no adjudicatory finding to date of CUE in that determination.  Hence, it is final.  38 U.S.C.A. § 7105 (West 2002).  The Court has clearly held that there is no basis in VA law for a freestanding earlier effective date claim in matters addressed in a final decision.  Rather, when a decision is final, only a request for a revision premised on clear and unmistakable error could result in the assignment of earlier effective dates.  See Rudd v. Nicholson, 20 Vet. App. 296 (2006).  Consequently, the Board concludes that the attempt to overcome finality of the RO's May 2004 rating decision in raising a freestanding claim for entitlement to an earlier effective date in conjunction with this claim must fail.  As noted above, the Board's finding in this regard does not prejudice any future adjudication of a raised issue of CUE in the May 2004 rating decision which denied service connection for blackouts, to include as a residual of traumatic brain injury.


ORDER

An initial rating in excess of 10 percent for residuals of traumatic brain injury is denied.  

An effective date prior to January 21, 2009, for the grant of service connection for residuals of traumatic brain injury is denied.  



REMAND

In a June 2010 rating decision, the RO granted service connection for an adjustment disorder and assigned a 30 percent rating effective October 15, 2009.  The Veteran filed a notice of disagreement with the effective date that was assigned that was received at the RO in August 2010.  However, he has not been provided with a statement of the case on the issue.  Similarly, in a February 2011 rating decision the RO found that there was no clear and unmistakable error in a May 2004 rating decision that denied service connection for a psychiatric disability, to include PTSD.  The Veteran filed a notice of disagreement with this determination that was received at the RO in May 2011.  However, he has also not yet been provided with a statement of the case on this issue.  

In a case in which an appellant has expressed disagreement in writing with a decision by an agency of original jurisdiction, and the agency of original jurisdiction failed to issue a statement of the case, the Board should remand the matter for appropriate action.  See Manlincon v. West, 12 Vet. App. 238 (1999). Accordingly, the Board is required to remand the issues.  

Accordingly, the case is REMANDED for the following action:

The RO should undertake all actions required by 38 C.F.R. § 19.26, including issuance of a statement of the case on the issues of entitlement to an effective date prior to October 15, 2009 for the grant of service connection for an adjustment disorder (June 2010 rating decision), and whether there was clear and unmistakable error in a May 2004 rating decision that denied service connection for a psychiatric disability, however diagnosed, to include PTSD (February 2011 rating decision), so that the Veteran may have the opportunity to complete an appeal on the issues (if he so desires) by filing a timely substantive appeal.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


